               Case 2:17-cv-01423-RAJ Document 30 Filed 11/02/18 Page 1 of 4



 1

 2

 3

 4

 5

 6

 7                           UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF WASHINGTON AT SEATTLE
 8
     MARC LAMOUREUX AND SUSAN
 9   KIMBROUGH,               NO. 2:17-cv-01423-RAJ

10                          Plaintiffs,
                                    STIPULATION AND ORDER OF
                                    DISMISSAL WITH PREJUDICE
11              v.                  BETWEEN PLAINTIFF AND
                                    DEFENDANTS OCWEN LOAN
12   OCWEN LOAN SERVICING, LLC, and SERVICING, LLC AND EQUIFAX
     EQUIFAX INFORMATION SERVICES, INFORMATION SERVICES, INC.
13   LLC
                                    NOTED FOR HEARING
14                  Defendants.
                                    NOVEMBER 2, 2018
15

16
          Plaintiffs Marc Lamoureux and Susan Kimbrough, by and through their counsel, and
17
     Defendants Ocwen Loan Servicing, LLC (“Ocwen”) and Equifax Information Services, Inc.
18
     (“Equifax”), by and through its counsel, hereby stipulate and agree pursuant to Federal Rules of
19
     Civil Procedure 41(a)(1)(A)(ii) that the matter between Plaintiffs and Equifax should be dismissed
20
     with prejudice. Each party shall bear its own costs and attorneys’ fees.
21
     //
22
     //
23
     //

     STIPULATION AND ORDER OF DIMISSAL - 1                                          HENRY & DEGRAAFF, PS
                                                                                        150 NICKERSON ST, STE 311
                                                                                             SEATTLE WA 98109
                                                                                (206) 330-0595/F (206) 400-7609
              Case 2:17-cv-01423-RAJ Document 30 Filed 11/02/18 Page 2 of 4



 1   //

 2        DATED this 2nd day of November, 2018

 3
                                                 HENRY & DEGRAAFF, P.S.
 4
                                                 By: /s/ Christina L Henry
 5                                               Christina L Henry, WSBA #31273
                                                 150 Nickerson St, Ste 311
 6                                               Seattle, WA 98109
                                                 T: 206-330-0595/ F: 206-400-7609
 7                                               chenry@hdm-legal.com

 8                                               ANDERSON SANTIAGO, PLLC

 9                                               By: /s/ Jason D. Anderson
                                                 Jason D. Anderson, WSBA No. 38014
10                                               Attorney for Plaintiff
                                                 787 Maynard Ave. S. Suite 201
11                                               Seattle, WA 98104
                                                 (206) 395-2665
12                                               (206) 395-2719 (fax)

13
                                                 TROUTMAN SANDERS LLP
14
                                                 _/s/ Ethan G. Ostroff_________
15                                               Ethan G. Ostroff
                                                 222 Central Park Avenue
16                                               Suite 20000
                                                 Virginia Beach, VA 23464
17                                               (757) 687-7541
                                                 Ethan.ostroff@troutmansanders.com
18
                                                 LANE POWELL, PC
19
                                                 _/s/ Abraham K. Lorber_____
20                                                Abraham K. Lorber
                                                  1420 Fifth Ave
21                                                Suite 4200
                                                  Seattle, WA 98111
22                                                206-223-7000
                                                  Fax 206-223-7107
23                                                lorbera@landpowell.com



     STIPULATION AND ORDER OF DIMISSAL - 2                              HENRY & DEGRAAFF, PS
                                                                            150 NICKERSON ST, STE 311
                                                                                 SEATTLE WA 98109
                                                                    (206) 330-0595/F (206) 400-7609
             Case 2:17-cv-01423-RAJ Document 30 Filed 11/02/18 Page 3 of 4



 1

 2                                               KING & SPALDING, LLP

 3                                               /s/ N. Charles Campbell________
                                                 N. Charles Campbell
 4                                               1180 Peachtree Street, N.E.
                                                 Atlanta, GA 3309-3521
 5                                               404-572-2748
                                                 Fax 404-572-5100
 6                                               ccampbell@kslaw.com

 7
                                                 MARKOWITZ HERBOLD PC
 8
                                                 __/s/ Jeffrey M. Edelson____
 9                                               Jeffrey M. Edelson
                                                 1211 SW 5th Ave
10                                               Ste 3000
                                                 Portland, OR 97204-3730
11                                               506-295-3085
                                                 jeffedelson@MHGM.com
12

13

14

15   IT IS SO ORDERED.

16   Dated this _____ day of ____________________, 2018.

17

18                                           _________________________
                                             Richard A. Jones
19                                           United States District Judge

20

21

22

23



     STIPULATION AND ORDER OF DIMISSAL - 3                               HENRY & DEGRAAFF, PS
                                                                             150 NICKERSON ST, STE 311
                                                                                  SEATTLE WA 98109
                                                                     (206) 330-0595/F (206) 400-7609
               Case 2:17-cv-01423-RAJ Document 30 Filed 11/02/18 Page 4 of 4


                                                      U




 1                                   CERTIFICATE OF SERVICE

 2           The undersigned certifies under the penalty of perjury according to the laws of the United
     States and the State of Washington that on this date I caused to be served a copy of Stipulation
 3   and Order of Dismissal via ecf:

 4    Ethan G Ostroff                                     Abraham K Lorber
      TROUTMAN SANDERS LLP                                LANE POWELL PC
 5    222 Central Park Avenue                             1420 Fifth Avenue
      Suite 2000                                          Suite 4200
 6    Virginia Beach, VA 23464                            Seattle, WA 98111-9402
      Ethan.Ostroff@troutmansanders.com                   lorbera@landpowell.com
      Attorney for Defendant Ocwen Loan                   Attorney for Defendant Ocwen Loan
 7
      Servicing, LLC                                      Servicing, LLC
 8
      Jeffrey M. Edelson                                  N. Charles Campbell, II
 9    Markowitz Herbold PC                                King & Spalding LLP
      1211 SW Fifth Avenue, Suite 3000                    1180 Peachtree Street, N.E.
10    Portland, OR 97204-3730                             Atlanta, GA 30309-3521
      jeffedelson@markowitzherbold.com                    ccampbell@kslaw.com
11    Attorney for Defendant Equifax Information          Attorney for Defendant Equifax Information
      Services, LLC                                       Services, LLC
12

13
     [ X] Via Email pursuant to electronic service agreement
14   [ ] Via Facsimile
     [ X ] Via First Class Mail
15   [ ] Via Certified Mail, Return Receipt Requested
     [ ] Via Messenger
16

17          DATED this 2nd of November, 2018 at Seattle, Washington.

18                                                __/s Christina L Henry___
                                                  Christina L Henry
19

20

21

22

23


                                                                                 HENRY & DEGRAAFF, PS
     Certificate of Service - 1                                                      150 NICKERSON ST, STE 311
                                                                                          SEATTLE WA 98109
                                                                             (206) 330-0595/F (206) 400-7609
